Citation Nr: 1232723	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This claim was initially denied by the Board in May 2010, and the Veteran appealed that denial to the Veterans Claims Court.  In March 2011, the Court Clerk granted a Joint Motion for Remand vacating the Board's decision and remanding the case.  The Board then remanded the case in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's August 2011 remand, the Veteran's claim was forwarded to a VA examiner for an opinion as to employability.  The examiner provided the following rationale for the opinion that the Veteran's service-connected disabilities were "less likely as not" the cause of his inability to secure or follow a substantially gainful occupation:

Patient was able to work as a general accountant until 1981 when he was retired by age and duration of work.  This means that he was able to secure a gainful job despite all service connected conditons [sic] for prolonged time.

This opinion is inadequate for the following reasons.  First, it contains no mention of any of the Veteran's specific service-connected disabilities.  Notably, his disabilities include a single 40 percent rating and a total combined rating of 80 percent which meet the criteria for initial schedular consideration under 38 C.F.R. § 4.16(a) (2011).  This omission is contrary to the Board August 2011 remand directive that his "particular physical disabilities are to be considered in making a determination on unemployability."  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Second, the VA examiner cited to the significance of the Veteran's age, which is specifically barred from consideration for TDIU under 38 C.F.R. § 4.19.  Third, it appears that the examiner based his opinion on the Veteran's employment status from three decades previously.  See 38 C.F.R. § 4.1.  As such, a more comprehensive medical opinion is needed.  Finally, while the claim is in remand status, an attempt should be made to associate the most current treatment records with the file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain clinical records from the San Juan VAMC dated since August 2011.  If such records are unavailable, this fact must be fully documented.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination.  The examiner is asked to address the Veteran's five service-connected disabilities - right ankle, low back, muscle group III injury, left buttock scar, and right leg shortening - and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation.  

Further considerations in reaching this opinion should include the Veteran's educational and employment history, but his age and nonservice-connected disabilities are not factors for consideration.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, readjudicate the claim of entitlement to TDIU.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

